DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 13 Dec 2021 for application number 16/321,538. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-4, and 10-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “control to display a page of one of other specified common information items” on lines 22-23 should read, “control to display a page of one of other common information items”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the phrase, “control to display a page of another specified common information item” on lines 21-22 should read, “control to display a page of another common information item”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. [hereinafter as Myers] (US 2013/0076649 A1) in view of Shiplacoff et al. [hereinafter as Shiplacoff] (US 2010/0095240 B1).
In reference to claim 1, Myers teaches a display control system comprising at least one processor configured to:
based on one of a plurality of individual information items [Figs. 18-20, paras 0081-0082 disclose song titles] associated with a common information item [Figs. 18-20, paras 0081-0082 disclose artist lists, album lists, playlist lists, etc.] being specified, specify the common information item associated with the specified individual information item, and other individual information items associated with the common information item [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle];
based on a first page turning operation being performed in a predetermined direction while the specified individual information item is displayed, control to display one of the other individual information items [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle; a user may scroll through items using swiping gestures in a certain direction].
turning operation in particular directions to scroll content [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle; a user may scroll through items using swiping gestures in a certain direction] and based on a second turning operation being performed to the predetermined direction while the specified individual information item is displayed, control to display the specified common information item [Figs. 18-20, paras 0081-0082 discloses swiping left or right would navigate to a different list, a parent list of the songs lists], 
Myers does not explicitly teach a page turning operation; the page of information; pages of information; determine an order of the specified individual information item, the common information item, and the other individual information items such that the specified individual information item is positioned between the common information item and the other individual information items; and based on a second page turning operation being performed in a direction opposite to the predetermined direction while the page of the specified individual information item is displayed, control to display a page of the specified common information item; and based on a third page turning operation being performed in the predetermined direction while the page of the specified common information item is displayed, control to display a page of one of other specified common information items.
Shiplacoff teaches a page turning operation; the page of information; pages of information [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information]; determine an order of the specified individual information item, the common information item, and the other individual information items such that the specified individual information item is positioned between the common information item and the other individual information items s [Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row; some C cards are positioned between others]; and based on a second page turning operation being performed in a direction opposite to the predetermined direction while the page of the specified individual information item is displayed, control to display a page of the specified common information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’; swiping to the left of C would scroll its siblings, A, B, etc.]; and based on a third page turning operation being performed in the predetermined direction while the page of the specified common information item is displayed, control to display a page of one of other specified common information items [Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Figs. 13A, 13B, 13C, paras 0157-0160 disclose hierarchical configurations in which a user may navigate the hierarchy of A, B, C, D, etc. by swiping left or right].
It would have been obvious to one of ordinary skill in art, having the teachings of Myers and Shiplacoff before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers to include the functionality as taught by Shiplacoff in order to obtain a display system in which a hierarchy of items may be positioned in a way in which certain operation gestures may scroll particular hierarchies. 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which a hierarchy of items may be navigated depending on certain operation gestures to make effective use of limited screen space [Shiplacoff, para 0010].

In reference to claim 2, Myers and Shiplacoff teaches the invention of claim 1.
The display control system according to claim 1, wherein each common information item is associated with three or more individual information items [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list].
Shiplacoff further teaches the at least one processor is configured to control to sequentially display the other individual information items each time a page turning operation is performed in the predetermined direction while the page of the specified individual information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’]. 

In reference to claim 3, Myers and Shiplacoff teaches the invention of claim 2.
Myers further teaches The display control system according to claim 2, wherein each common information item is associated with three or more individual information items, and the at least one processor is configured to determine the order of the other individual information items based on the specified individual information item [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered sequentially, e.g. based on the number of the specified item].

In reference to claim 4, Myers and Shiplacoff teaches the invention of claim 3.
Myers further teaches The display control system according to claim 3, wherein each common information item is associated with three or more individual information items, and the at least one processor is configured to determine the order of the other individual information items based on a category of the specified individual information item and categories of the respective other individual information items [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered as a grouping of songs as related to the parent list].

In reference to claim 12, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein based on the page of one of the other common information items being displayed and then specified by a user operation, the at least one processor is configured to control to display a page of the individual information item associated with the specified one of the other common information items [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13B, para 0158 discloses an example in which C is selected and its children C’, C’’, and C’’’ are displayed].

In reference to claim 13, Myers and Shiplacoff teaches the invention of claim 12.
Shiplacoff further teaches the pages of information [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’].
Myers further teaches The display control system according to claim 12, wherein the at least one processor is configured to control to display the individual information item associated with the specified one of the other common information items based on the specified individual information item [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered sequentially, e.g. based on the number of the specified item].

In reference to claim 14, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches The display control system according to claim 1, wherein each common information item is associated with three or more individual information items, and the at least one processor is configured to control to display some of the other individual information items based on the specified individual information item [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered sequentially, e.g. based on the number of the specified item].

In reference to claim 15, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the at least one processor is configured to execute predetermined processing based on a page of one of the individual information item being displayed on the display and specified by a user based on the specified individual information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13B, para 0158 discloses an example in which C is selected and its children C’, C’’, and C’’’ are displayed].

In reference to claim 16, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches The display control system according claim 1, wherein the individual information item is information relating to a product or a service, and the common information item is information relating to a provider of the product or the service [Figs. 18-20, paras 0081-0082 discloses songs, e.g. product, and artists, e.g. providers of the songs].

In reference to claim 17, Myers and Shiplacoff teaches the invention of claim 1.
 The display control system according to claim 1, wherein the first, second, or third page turning operation is performed by changing a touch position on a touch panel [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them].

In reference to claims 18-19, claims 18-19 are rejected for the same reasons as that of claim 1.

In reference to claim 20, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the at least one processor is further configured to, based on a seventh page turning operation being performed in the predetermined direction, subsequent to the third page turning operation while the page of one of the other common information items is displayed, control to display a page of another one of the other common information items [Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Figs. 13A, 13B, 13C, paras 0157-0160 disclose hierarchical configurations in which a user may navigate the hierarchy of A, B, C, D, etc. by swiping left or right].

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Shiplacoff further in view of James et al. [hereinafter as James] (US 8,972,903 B2).
In reference to claim 10, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying based on a fourth page turning operation being performed in the opposite direction while the page of the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 
However, Myers and Shiplacoff do not explicitly teach The display control system according to claim 1, wherein the specified common information item is associated with an entire information item with which the other common information items are associated, and the at least one processor is configured to control to display the page of the entire information item.
James teaches The display control system according to claim 1, wherein the specified common information item is associated with an entire information item with which the other common information items are associated, and the at least one processor is configured to control to display the page of the entire information item [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of albums or artists, to a main menu; for example, a user may navigate from a song list page to an artist/album list; the song list page is the page nearest to the artist/album list page, e.g. further from the other items].
It would have been obvious to one of ordinary skill in art, having the teachings of Myers, Shiplacoff, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers and Shiplacoff to include the functionality as taught by James in order to obtain a display system in which an entire information item may be navigated using a particular navigation gesture. 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which an entire information item may be navigated using a particular navigation gesture to provide a more efficient, less cumbersome way of navigating user interface screens [James, col. 1, lines 21-22].

In reference to claim 11, Myers and Shiplacoff teaches the invention of claim 1.
the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying based on a fifth page turning operation being performed in the opposite direction while the specified common information item is displayed; display an item based on a sixth page turning operation being performed in the opposite direction [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc..
However, Myers and Shiplacoff do not explicitly teach The display control system according to claim 1, wherein the specified common information item is associated with an entire information item with which the other common information items are associated, the entire information item is associated with an overall information item with which other entire information items are associated, the at least one processor is configured to control to display the page of the entire information item; and control to display a page of the overall information item based on a sixth page turning operation being performed in the opposite direction while the entire information item is displayed.
James teaches The display control system according to claim 1, wherein the specified common information item is associated with an entire information item with which the other common information items are associated, the entire information item is associated with an overall information item with which other entire information items are associated, the at least one processor is configured to control to display the page of the entire information item; and control to display a page of the overall information item based on a sixth page turning operation being performed in the opposite direction while the entire information item is displayed [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of 
It would have been obvious to one of ordinary skill in art, having the teachings of Myers, Shiplacoff, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers and Shiplacoff to include the functionality as taught by James in order to obtain a display system in which an overall information item may be navigated using a particular navigation gesture. 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which an overall information item may be navigated using a particular navigation gesture to provide a more efficient, less cumbersome way of navigating user interface screens [James, col. 1, lines 21-22].

Response to Arguments
	The objection to the title has been removed in light of amendments.
	The 112 rejection of claim 8 has been removed; claim 8 has been cancelled.
	The 112 rejections of claims 10-11 have been removed in light of amendments.
Applicant contends that the prior art does not teach, “based on a third page turning operation being performed in the predetermined direction while the page of the specified common information item is displayed, control to display a page of one of other specified common information items.” Examiner respectfully disagrees. Examiner stated that, “Myers teaches turning operation in particular directions to scroll content [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle; a user may scroll through items using swiping gestures in a certain direction] and based on a second turning operation being performed to the predetermined direction while the specified individual information item is displayed, control to display the specified common information item [Figs. 18-20, paras 0081-0082 based on a third page turning operation being performed in the predetermined direction while the page of the specified common information item is displayed, control to display a page of one of other specified common information items [Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Figs. 13A, 13B, 13C, paras 0157-0160 disclose hierarchical configurations in which a user may navigate the hierarchy of A, B, C, D, etc. by swiping left or right]. Shiplacoff teaches hierarchies which allow a user to navigate child and parent hierarchies using swipe gestures. It would have been obvious to one of ordinary skill in the art to combine the navigation of data and hierarchies using swipe gestures of Myers with the ability to navigate child and parent hierarchies using swipe gestures of Shiplacoff to obtain the invention of claim 1, as claimed. It would have been further obvious to one of ordinary skill in the art to use forward, backward, or gestures in particular directions to navigate the data. The current claim language only requires that content is able to navigated using swiping gestures in particular direction, which the combination of prior art reasonably teaches.
	Regarding Myers, although Myers does not explicitly recite a particular hierarchy, Myers discloses that different lists of data may be displayed relating to artists lists, album lists, playlists lists, video lists, genre lists, etc [para 0081]. Inherently, these lists could be related, for instance, songs by a particular artist or in a particular album. Nevertheless, Shiplacoff explicitly discloses a hierarchy of data, as expressed above. Further, it is the combination of prior art that teaches the claimed elements, as discussed above.



Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
Ishikawaet al. (US-20150243067-A1) discloses swiping a card hierarchy [Figs. 11, 13-14].
MORI et al. (US-20130222274-A1) discloses swiping through a hierarchical structure [para 0029].
Harvey et al. (US-9477381-B2) discloses swiping through cards, similar to a deck [Fig. 4].
LEVINE et al. (US-20170017634-A1) discloses swiping through a card hierarchy [Fig. 1].
Arriola et al. (US-20120083260-A1) discloses a card hierarchy [Fig. 14].
RIVERA et al.  (US-20130205243-A1) discloses a card hierarchy [Figs. 6-7].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173      
                                                                                                                                                                                                  /TADESSE HAILU/Primary Examiner, Art Unit 2173